        Case 1:19-cv-05523-ODE Document 19 Filed 02/17/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

BERKELEY VENTURES II, LLC,

       Plaintiff,

vs.                                           CIVIL ACTION FILE NO.
                                                 1:19-cv-05523-ODE
SIONIC MOBILE CORPORATION
and RONALD D. HERMAN,

       Defendants.


      CONSENT MOTION TO EXTEND DEADLINES FOR EARLY
        PLANNING CONFERENCE, INITIAL DISCLOSURES,
                   AND OTHER MATTERS

      Defendant Sionic Mobile Corporation (“Defendant”) respectfully moves

this Court to extend the deadlines for the Rule 26(f) Early Planning

Conference, which under LR 16.1 is due to occur on February 15, 2020, and

also the associated deadlines for the Joint Preliminary Report and Discovery

Plan and expert disclosures to dates that are after the Court has ruled on

Defendant’s pending Motion to Disqualify (Doc. 9) and Motion to Dismiss

(Doc. 11).

      Defendant respectfully submits that moving these dates will allow for

the more orderly administration of this litigation, conserve judicial resources,
       Case 1:19-cv-05523-ODE Document 19 Filed 02/17/20 Page 2 of 3




and permit the parties to more fully present and focus on the issues and

arguments presently pending in the referenced Motions.

     A proposed order is attached as Exhibit A. Counsel to Plaintiff Berkeley

Ventures II, LLC have given their consent to this Motion.

     Respectfully submitted this February 17, 2020.


                                       /s/ Simon Jenner
                                       Simon Jenner, Esq.
                                       Georgia Bar No. 142588
                                       simon.jenner@bakerjenner.com
                                       Richard J. Baker, Esq.
                                       Georgia Bar No. 033879
                                       rick.baker@bakerjenner.com
                                       Baker Jenner LLLP
                                       210 Interstate North Parkway, SE
                                       Suite 100
                                       Atlanta, GA 30339
                                       Telephone: (404) 400-5955
                                       Attorneys for Defendant Sionic
                                       Mobile Corporation
Duly consented to by:

/s/ Bryan E. Busch
Bryan E. Busch (with express
permission, SJ)
Laura Mirmelli
Busch, Slipakoff, Mills & Slomka,
LLC
Riverwood 100, 21st Floor
3350 Riverwood Parkway
Atlanta, GA 30339
Attorneys for Plaintiff Berkeley
Ventures II, LLC
           Case 1:19-cv-05523-ODE Document 19 Filed 02/17/20 Page 3 of 3




              CERTIFICATE OF COMPLIANCE AND SERVICE

      I certify that the foregoing has been prepared in accordance with Local

Rule 5.1C, using Century Schoolbook, 13 point. I further certify I have

electronically filed, on February 17, 2020, the foregoing Consent Motion to

Extend Deadlines for Early Planning Conference, Initial Disclosures and

Other Matters with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to attorneys of record, as

follows:

                                 Bryan E. Busch
                                 Laura Mirmelli
                      Busch, Slipakoff, Mills & Slomka, LLC
                            Riverwood 100, 21st Floor
                            3350 Riverwood Parkway
                                Atlanta, GA 30339


                                          /s/ Simon Jenner
                                          Simon Jenner, Esq.
                                          Georgia Bar No. 142588
                                          Baker Jenner LLLP
                                          210 Interstate North Parkway, SE
                                          Suite 100
                                          Atlanta, GA 30339
                                          Telephone: (404) 400-5955
                                          E: simon.jenner@bakerjenner.com
                                          Attorney for Defendant
